Title: To James Madison from Arthur Breese, 28 January 1795
From: Breese, Arthur
To: Madison, James


Dear Sir.
Whitestown Jany. 28. 94. [1795]
You must pardon me, for not answering your letter, before this time. My opinion is that if you could sell one half of your Lot in the rear, for something near its Value, It would be advisable for you so to do. Since the receipt of your letter, I have used every exertion to sell the rear part of the Lot, or rather 200 acres of the same. But the term for payment expiring so soon was unable to procure a Purchaser.
Land in this Neighborhood of late seems to have taken a stand, neither rises or falls. The Speculations that are at present made, being further West.
Your tract of Land is very good but being situated upon the North side of the Mohawk, where the Settlemts. are but few—land tho’ equally as good, with that on the South side, will not command so great a Price. Four Dollars & a half is the full worth of the rear part of your Lot ⅌. accre, and that cannot be procured in Cash. Indeed the people here cannot give Cash for Land. They are from the Eastern States, and all that a man brings in the Country with him is his wife & Six or Eight children. Credit then is what they ask for, and if they can obtain that, little do they care for the price.
If you consider it prudent to sell upon a few years Credit, suggest to me the price that you can afford to do it at, and with great Chearfulness I will endeavor, to make for you an advantageous sale. I am Sir, With much respect Yr. very Obt. & faithful Servt.
Arthur Breese
